TANG, Circuit Judge,
concurring:
The majority opinion provides an excellent discussion of the issues and reaches a sensible result. I quarrel, however, with the opinion’s discussion of the district court’s orders respecting racism, prisoner classification, and guard screening, recruitment and training programs. The opinion blurs the fundamental distinction between rights and remedies and, in so doing, improperly restricts the scope of the federal judiciary’s power to remedy constitutional violations.
The majority opinion concludes that the district court’s orders affecting these three areas were based either on an erroneous ruling that these mandated programs were required per se by the Eighth Amendment or on the use of the “totality of conditions” test discredited in Wright v. Rushen, 642 F.2d 1129 (9th Cir. 1980). See ante Majority Opinion at 1249 (guard programs), 1251-52 (racism), 1255-56 (classification). I am not convinced that these were necessarily the only bases for the district court’s action.
The district court’s opinion is not a model of clarity. I agree with the majority that the district court erred in Conclusion of Law 33 in relying upon the “totality of conditions” standard to justify these three sets of orders. It is a mistake, however, to linger too long over this single conclusion of law. At least with respect to prison violence, the “totality of conditions” ruling was only an alternate basis for the district court’s holding. The district court also *1264ruled that “[c]onfinement at Washington State Penitentiary where inmates are exposed to a high level of violence and, therefore, experience justifiable fear of assault, is itself an Eighth Amendment violation.” Conclusion of Law 17 (emphasis added).
It is apparent from the structure and content of the district court’s opinion that the court’s rulings on guard misbehavior, prisoner classification, a,nd racism were prompted partly by the court’s legal conclusion that the level of violence at the prison was unconstitutional. Following immediately after the court’s ruling on prison violence, the court linked the existence of prison violence to the need for guard recruitment, screening, and training programs:
In meeting their constitutional duty reasonably to protect inmates from harm, Defendants have an obligation to assure quality of correctional staff. Measures to assure a quality staff include the development of job recruitment standards, the use of psychological testing in hiring, and appropriate pre-service and in-service training.
Conclusion of Law 18 (emphasis added).
Read in context with Conclusion of Law 17, Conclusion of Law 18 appears to say that guard recruitment, screening, and training programs are essential to abating unconstitutional levels of prison violence. The first clause in the first line of Conclusion of Law 17 makes clear, at least from my reading, that the obligations to institute guard programs is contingent upon a legal conclusion that prison authorities have not discharged their obligation to protect inmates from harm. Conclusion of Law 18 thus appears to derive from Conclusion of Law 17, and appears to stand apart from Conclusion of Law 33.
Although the trail is not so well marked, the district court’s remedial order directing prison authorities to institute programs to combat racism also appears based on Con-elusion of Law 17. The district court’s fact findings pertaining to racism focused exclusively upon racism’s effect on the level of violence condemned in Conclusion of Law 17. The court found:
—Racism “permeates the administrative policies and practices at WSP” and “has contributed to an atmosphere of fear, hatred, and violence at the Penitentiary.” Finding of Fact 60 (emphasis added).
—“The administration has exacerbated racial tensions between minority prisoner groups and has increased minority prisoners’ suspicion and distrust of the administration and guards.” Finding of Fact 61 (emphasis added).
—The prison authorities’ “[fjailure to sensitize administration and staff [to the problem of race dynamics] affirmatively contributes to the level of tension, frustration, and violence within the Penitentiary.” Finding of Fact 62 (emphasis added).
—“A number of the violent incidents at WSP, including the killings of 2 prisoners, appear to have been racially motivated.” Finding of Fact 63 (emphasis added).
These findings’ exclusive concern is that racism at Washington State Penitentiary substantially contributes to the level of violence at the prison. Conclusion of Law 17 states that this level of violence is constitutionally intolerable. The only conclusion I can draw from these two premises is that the district court ordered programs to alleviate racism partly because the court believed that this relief was deemed necessary to alleviate the constitutional violation condemned in Conclusion of Law 17.1
The basis for the district court’s order regarding prisoner classification is admittedly not as clear as the basis for its orders on racism or guard programs. Conclusion *1265of Law 24 states that the “[a]bsence of a reception or orientation process and lack of a comprehensive coordinated classification system contribute so substantially to the potential for violence and so impede rehabilitation as to constitute part of the Eighth Amendment violations existing at the Penitentiary.” Conclusion of Law 24.
The majority opinion interprets this Conclusion of Law to mean “that the district court considered the classification system as part of the ‘totality of conditions’ that amounted to the Eighth Amendment violations at the penitentiary.” See ante Majority Opinion at 1255. This interpretation is not necessarily an unfair reading of Conclusion of Law 24, but it overlooks the district court’s choice of language elsewhere in its Conclusions of Law. When the district court chose to employ the “totality of conditions” approach, it was careful to employ the phrase or to restate the rule the phrase embodies. See Conclusions of Law 13 (restating “totality of conditions” rule); 28 (“totality of conditions” within Intensive Security Unit); 32 (the “general condition of the penitentiary’s physical facilities when considered in their totality”); 33 (entitled “Unconstitutionality of Totality of Conditions”).
The language employed in Conclusion of Law 24 instead appears to be closer to the language used in Conclusion of Law 5, which states, “[w]hen the evidence demonstrates a violation of an inmate’s constitutional rights, the equitable power of a District Court is such that injunctive relief may properly ‘[A]ddress each element contributing to the violation.’ ” Conclusion of Law 5 (quoting Hutto v. Finney, 437 U.S. 678, 685, 98 S.Ct. 2565, 2570, 57 L.Ed.2d 522 (1976)). Conclusion of Law 24 therefore does not appear to be saying that prisoner misclassification is itself unconstitutional, but that its contribution to prison violence renders it inextricably linked with the prison’s failure to protect its prisoners and with what the district court ruled was the prison’s obligation to provide rehabilitation programs. Although the district court’s reliance upon a right to rehabilitation is probably misplaced, prisoner classification appears sufficiently related to the prison’s obligation to protect its prisoners that it is a component part of the violation identified in Conclusion of Law 17.
For the reasons stated above, my reading of the district court opinion persuades me that the district court’s orders affecting guard programs, racism, and prisoner classification were prompted by the court’s perception that they were necessary to alleviate the constitutional violation arising from prison violence.
If my perception of the district court decision is correct, then the majority uses the incorrect standard of review in evaluating the district court’s actions affecting these areas. Rather than inquiring, as the opinion does, whether the mandated programs were required per se under the Eighth Amendment, the proper inquiry is whether the district court abused its remedial power in ordering these programs to vindicate the prisoners’ Eighth Amendment right to be protected from harm.
It is clear that a district court possesses broad constitutional power to create remedies to alleviate constitutional violations. This power is sufficiently broad to permit the district court to order programs to alleviate conditions contributing to the existence of the constitutional violation even when those conditions do not by themselves constitute Eighth Amendment violations. See Hutto v. Finney, 437 U.S. 678, 687 n.9, 98 S.Ct. 2565, 2572 n.9, 57 L.Ed.2d 522 (1978); Milliken v. Bradley, 433 U.S. 267, 281-283, 97 S.Ct. 2749, 2757-2759, 53 L.Ed.2d 745 (1977).
Applying these standards here, the district court found that guard misbehavior, racism, and prisoner misclassification were principal causes of violence at the prison. The majority opinion does not appear to dispute these findings, and the evidence cited in the district court’s findings of fact appear to support their validity. The district court therefore had the constitutional power to tailor its remedy to alleviate guard misbehavior, racism and prisoner misclassification.
*1266For instance, the district court found, and the majority opinion apparently agrees, that racial tension was a principal cause of the prison violence that gave rise to the Eighth Amendment violation occurring here. See Findings of Fact 60-63. The court’s order respecting racism appears to have been designed to reduce the influence of this cause. It is no answer to say that the absence of programs to combat racism does not violate the Eighth Amendment. So long as racial tension was correctly found to have generated the constitutional violation held here to exist, the district court possessed the constitutional power to issue a remedial order designed to alleviate this cause. The protection the Constitution confers is otherwise worthless.
Nor does Wright v. Rushen, 642 F.2d 1129 (9th Cir. 1981), mandate otherwise. Wright holds merely that where no single prison condition violates the Eighth Amendment, a court may not hold that the cumulative effect of several prison conditions violates the Eighth Amendment. Id. at 1133. This is not the case here. The district court held that the failure of prison authorities to curb violence constituted cruel and unusual punishment. Once this holding is established, nothing in Wright limits a court’s constitutional power to alleviate conditions that are instrumental in causing the violation to occur.
Despite my disagreement with the majority opinion’s reasoning, I nonetheless agree that the district court erred in mandating programs affecting guard behavior, racism and prison classification. Although the district court had the constitutional power to act, federal judicial action is also constrained by equitable limitations. In shaping orders affecting state or local governments, courts must consider three factors: (1) the remedy must be related to the condition that violates the Constitution; (2) the remedy must be designed as nearly as possible to restore the victims of unconstitutional conduct to the position they would have occupied in the absence of such conduct; and (3) the remedy must take into account the interests of state and local authorities in managing their own affairs and the constitutional importance of these entities in our federal system. See Milliken v. Bradley, 433 U.S. at 280-81, 97 S.Ct. at 2757-2758.
The third factor is particularly relevant here. State and local authorities have primary responsibility for curing constitutional violations in prisons. If these authorities, however, prove recalcitrant in curing these violations once enjoined to do so, a comprehensive and specific remedy directed at the causes of the violation is appropriate. See Hutto v. Finney, 437 U.S. at 687, 98 S.Ct. at 2571. There is no evidence here, however, to suggest that the State has failed to comply with any of the district court’s orders or would not adopt effective programs to assure prisoner safety if given a general order to do so. Given the importance of respecting the integrity and competence of state institutions, the relief awarded here should have been limited to a general mandate to reduce prison violence.
Although the majority opinion’s ultimate result appears correct, the result should be grounded on the holding that the district court exceeded its equitable power in shaping a remedy and not upon a holding that the court had no constitutional authority to provide a remedy. If the State later proves intransigent in taking reasonable steps to assure prisoner safety, the district court should be permitted to enforce its general order by mandating specific reform measures. The majority opinion, by limiting the district court’s constitutional power to issuing a general order to curb violence, unduly hobbles the district court’s ability to enforce its order if State intransigence occurs.

. The majority opinion also holds that the district court erred in ruling on racism because it was not raised in the plaintiffs complaint. See ante Majority Opinion at 1251. This holding misconceives the district court’s action. The court issued its order respecting racism as part of its relief for the claim based on the state’s failure to take reasonable steps to ensure prisoner safety. This claim was raised in the plaintiff’s complaint and was therefore properly before the district court.